Citation Nr: 0100684	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a skin condition, 
currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to December 
1984.  The veteran's service Form DD214 for that period of 
service indicated that the veteran also had two years and 
seven months of prior active service.  

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying an increased rating for a skin 
condition, rated 10 percent disabling.  A Statement of the 
Case was issued in December 1997 by the Newark, New Jersey 
RO.  In connection with the appeal, the claims folder was 
transferred to the Philadelphia, Pennsylvania RO for a Travel 
Board hearing.  The veteran failed to appear for the hearing 
scheduled on December 1, 2000.  


REMAND

The claims folder contains no power of attorney.  Hence the 
veteran is at present unrepresented in the current appeal.  
However, in a document dated in January 1999 and date stamped 
as received by the RO in January 2000, the New Jersey 
Department of Military and Veterans Affairs submitted a VA 
Form 9 for the veteran.  The Form 9 was dated and received by 
the RO in January 2000.  In a FAX sent by the RO in October 
2000, an attempt was made to clarify the veteran's 
representation.  There was no response from the New Jersey 
Department of Military and Veterans Affairs.  However, in a 
November 2000 notification to the veteran regarding a hearing 
request, the RO noted that the veteran's representative was 
the New Jersey Department of Veterans Affairs.  There thus 
appears to be some question as to whether or not the veteran 
is represented or wishes to be represented.  Accordingly, the 
veteran should be requested to clarify this issue, and to 
supply a power of attorney for a representative if he so 
desires. 

The case is remanded for the following action:

1.  The veteran should be requested to 
clarify whether or not he desires to be 
represented in his current appeal by the 
New Jersey Department of Military and 
Veterans Affairs.  He should be 
requested to submit a power of attorney 
if he desires representation, for which 
purpose he should be furnished a VA 
Form 21-22.  

2.  Thereafter, the New Jersey 
Department of Military and Veterans 
Affairs or any other service 
organization named by the veteran as his 
representative must be accorded an 
opportunity to review the claims folder 
and submit argument on a VA Form 646 in 
the veteran's behalf. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


